Exhibit (e)(2) BROOKFIELD INVESTMENT FUNDS FORM OF FIRST AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS FIRST AMENDMENT, dated as of the day of , 2013, to the Distribution Agreement dated as of September 20th, 2011 (the “Agreement”) is entered into by and between BROOKFIELD INVESTMENT FUNDS, a Delaware statutory trust (the “Trust”) and QUASAR DISTRIBUTORS, LLC, a Delaware limited liability company (the “Distributor.”) WHEREAS, the parties to the Agreement desire to amend the Agreement in the manner set forth herein; WHEREAS, the parties desire to amend Exhibit A to the Agreement to add the Brookfield U.S. Listed Real Estate Fund and to remove the Brookfield High Yield Fund; and NOW THEREFORE, pursuant to section 11 of the Agreement, the parties hereby amend the Agreement as follows: Exhibit A of the Agreement shall be amended and replaced in its entirety by the amended Exhibit A attached hereto. The Agreement, as amended, shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date first above written. BROOKFIELD INVESTMENT FUNDS QUASAR DISTRIBUTORS, LLC By: By: Name: Name:James R. Schoenike Title: Title: President 1 Exhibit (e)(2) Amended Exhibit A to the Distribution Agreement – BROOKFIELD INVESTMENT FUNDS Fund Names Name of Series Brookfield Global Listed Real Estate Fund Brookfield Global Listed Infrastructure Fund Brookfield Global High Yield Fund Brookfield U.S. Listed Real Estate Fund 2
